DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/19/19 and 8/21/20 are in compliance (except as noted) with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. IDS filed 8/19/19, US Patent Documents section, cited document no. 5, was not considered because the publication number is incorrect.  IDS filed 8/21/20, Foreign Patent Documents section, cited document no. 4, was not considered because there is not a copy of the cited document in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2005/0057596 to Shinkawa et al. “Shinkawa”.

Claim 1, Shinkawa teaches (figs. 2, 16, 49 and 50) a fluid ejection system (1) comprising:
a fluid ejection die (35) comprising at least one strain gauge sensor (10) to sense strain [0132 and 0173];
a service station assembly (33) to service the fluid ejection die [0141]; and 
a controller (6) to receive the sensed strain from the at least one strain gauge sensor during servicing of the fluid ejection die and adjust or stop servicing of the fluid ejection die in response to the sensed strain exceeding a servicing threshold [0128].
With regard to Claim 2, Shinkawa teaches wherein the fluid ejection die comprises a plurality of strain gauge sensors, each of the plurality of strain gauge sensors to sense strain, and wherein the controller is to receive the sensed strain from each of the plurality of strain gauge sensors during servicing of the fluid ejection die [0128].
With regard to Claim 3, Shinkawa teaches wherein the controller is to receive a baseline sensed strain from the at least one strain gauge sensor in response to installing the fluid ejection die in the fluid ejection system and alert a user of the fluid ejection system in response to the baseline sensed strain exceeding a baseline threshold [0127 and 0229].
With regard to Claim 4, Shinkawa teaches wherein the controller is to receive the sensed strain from the at least one strain gauge sensor over time, compare the sensed strain to a failure threshold indicating proximate failure of the fluid ejection die, and alert a user of the fluid ejection system in response to the sensed strain exceeding the failure threshold [0127 and 0229].  
Claim 5, Shinkawa teaches wherein the controller is to receive the sensed strain from the at least one strain gauge sensor during operation of the fluid ejection die, determine whether the fluid ejection die has impacted an object based on the sensed strain, and stop operation of the fluid ejection die in response to an impact [0127-0128 and 0229].
With regard to Claim 6, Shinkawa teaches the claimed invention except for wherein the controller is to receive the sensed strain from the at least one strain gauge sensor during operation of the fluid ejection die, determine whether the fluid ejection die is vibrating based on the sensed strain, and adjust or stop operation of the fluid ejection die in response to vibration exceeding a vibration threshold [0127-0128 and 0229].
With regard to Claim 7, Shinkawa teaches (figs. 2, 6, 49 and 50) a fluid ejection system (1) comprising:
a fluid ejection die (35) comprising a plurality of strain gauge sensors, each of the plurality of strain gauge sensors to sense strain [0132 and 0173];
a service station assembly (33) to service the fluid ejection die, the service station assembly comprising a servicing component [0141]; and
	a controller (6) to receive the sensed strain from each of the plurality of strain gauge sensors during servicing of the fluid ejection die during which the servicing component comes into contact with the fluid ejection die and to calibrate the servicing component in response to the sensed strain from each of the plurality of strain gauge sensors [0128].
Claim 8, Shinkawa teaches wherein the fluid ejection die comprises a silicon die, and wherein each of the plurality of strain gauge sensors comprises a piezoelectric sensor element [0150].
With regard to Claim 10, Shinkawa teaches wherein the controller is to receive the sensed strain from each of the plurality of strain gauge sensors during operation of the fluid ejection die, to determine whether the fluid ejection die has impacted an object, is vibrating, or is close to failure based on the sensed strain, and to alert a user of the fluid ejection system in response to an impact, vibration exceeding a vibration threshold, or determining the fluid ejection die is close to failure [0127-0128 and 0229].
With regard to Claim 11, Shinkawa teaches a method for maintaining a fluid ejection system (abstract), the method comprising: 
sensing, during servicing of the fluid ejection system, strain on a fluid ejection die due to a servicing component, the strain sensed via at least one strain gauge sensor integrated within the fluid ejection die [0132 and 0173]; and
calibrating the servicing component based on the sensed strain [0128 and 0165].
With regard to Claim 12, Shinkawa teaches further comprising: stopping servicing of the fluid ejection system in response to the sensed strain exceeding a threshold [0127-0128 and 0229].
With regard to Claim 13, Shinkawa teaches wherein sensing strain on the fluid ejection die comprises sensing strain on the fluid ejection die via a plurality of strain gauge sensors integrated within the fluid ejection die [0127-0128, 0229, 0361 and 0370].
claim 14, Shinkawa teaches wherein sensing strain on the fluid ejection die comprises sensing strain on the fluid ejection die during operation of the fluid ejection system, the method further comprising: detecting whether the fluid ejection die has impacted an object based on the sensed strain; detecting whether the fluid ejection die is vibrating based on the sensed strain; and stopping the operation of the fluid ejection system or alerting a user of the fluid ejection system in response to detecting an impact or detecting vibration exceeding a threshold [0127-0128 and 0229].
With regard to claim 15, Shinkawa teaches wherein sensing strain on the fluid ejection die comprises sensing strain on the fluid ejection die over time, the method further comprising: detecting a baseline strain on the fluid ejection die in response to installing the fluid ejection die in the fluid ejection system; alerting a user of the fluid ejection system in response to the baseline strain exceeding a threshold value; detecting whether the fluid ejection die is close to failure based on changes in the sensed strain over time; and alerting the user of the fluid ejection system in response to detecting the fluid ejection die is close to failure [0127-0128 and 0229].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2005/0057596 to Shinkawa et al. “Shinkawa” as modified by USP 6,022,093 to Arai et al. “Arai.”
With regard to Claim 9, Shinkawa teaches the claimed invention except for wherein each of the plurality of strain gauge sensors comprises four piezoelectric sensor elements in a Wheatstone bridge configuration.
However, Arai teaches wherein each of the plurality of strain gauge sensors comprises four piezoelectric sensor elements in a Wheatstone bridge configuration (col. 14, line 57- col. 15, lines 1-7).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shinkawa with the teaching of Arai to reduce measurement error (col. 14, lines 64-65). 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2006/0066664 discloses a control system which achieves the foregoing.  In FIG. 24, elements which are the same as or similar to the compositional example in FIGS. 7 to 20 are denoted with the same reference numerals and description thereof is omitted here.  In FIG. 24, the determination signal from the distortion gauge 130 appended to the wiper 90 is supplied to the print controller 80.  Furthermore, the inkjet recording apparatus 10 according to the present embodiment comprises a storage unit for storing correlation data for the amount of distortion and frictional force such as that in FIG. 23 (this unit is indicated by reference numeral 164 in FIG. 24), and a storage unit 166 for storing a correctional table for the wiper raising amount (the relative position of the wiper 90 with respect to the nozzle surface) in accordance with the frictional force.  The information on the amount of distortion of the wiper 90 determined by the distortion gauge 130 during sliding operation of the wiper is inputted to the print controller 80 and the print controller 80 determines the frictional force from the correlation data in the storage unit 164, on the basis of the information on .
US Pub. 2006/0066665 discloses a control system which achieves the foregoing.  In FIG. 24, elements which are the same as or similar to the compositional example in FIGS. 7 to 20 are denoted with the same reference numerals and description thereof is omitted here.  In FIG. 24, the determination signal from the distortion gauge 130 appended to the wiper 90 is supplied to the print controller 80.  Furthermore, the inkjet recording apparatus 10 according to the present embodiment comprises a storage unit for storing correlation data for the amount of distortion and frictional force such as that in FIG. 23 (this unit is indicated by reference numeral 164 in FIG. 24), and a storage unit 166 for storing a correctional table for the wiper raising amount (the relative position of the wiper 90 with respect to the nozzle surface) in accordance with the frictional force. The information on the amount of distortion of the wiper 90 determined by the distortion gauge 130 during sliding operation of the wiper is inputted to the print controller 80 and the print controller 80 determines the frictional force from the correlation data in the storage unit 164, on the basis of the information on the amount of distortion thus obtained.  A correctional value for the raising amount of the wiper corresponding to the frictional force thus identified is found from the correction table in the storage unit 166, and the raised position of the wiper 90 is corrected accordingly. See [0236-0237].
US Pub. 2019/0375206 discloses the fluid ejection die of claim 1, wherein the at least one die sensor comprises a respective nozzle sensor for each nozzle of the array of nozzles, and each respective nozzle sensor is to sense, for the respective nozzle, at least one of a respective impedance, a respective capacitance, a respective temperature, a respective strain, or any combination thereof.  See claim 8.
US Pub. 2020/0171836 discloses different examples of suitable first sensors 2555 are explained throughout this disclosure, for example with reference to FIG. 21, and may include any pressure sensor; a strain gauge; a strain gauge supported by a wall of the reservoir; a strain gauge supported by a reservoir; a metal slug (e.g., with return spring) inside of an inductor; a manometer, for example using a conductive liquid and electrical contacts that are wetted when air pressure is applied, for example located at the air interface; a manometer with (e.g., optical) sensors to measure the location of the air to liquid interface; an accelerometer; a diaphragm or slug connected to a reed (or other) switch which can detect displacement of the diaphragm; a mechanically actuated switch actuated by air displacement, or another suitable sensing cell.  The first sensor 2555 may be adapted to generate a signal associated with a presence or absence of a pneumatic stimulus, and/or a pressure condition of the reservoir. See paragraph [0400]. 
 
Communication with the PTO

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853